Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 22, 2017                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

  154954                                                                                              Robert P. Young, Jr.
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
                                                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                SC: 154954
                                                                   COA: 326930
                                                                   Wayne CC: 14-010443-FC
  JARELL ANTONIO HOUGH,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 18, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 22, 2017
           p0315
                                                                              Clerk